DETAILED ACTION
Response to Amendment
This action is responsive to the pending claims, 1-8, 10, received 24 January 2022. Accordingly, the detailed action of claims 1-8, 10 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7, 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Herrera Van Der Nood et al (US 20130013752 A1, hereafter referred to as Nood) in view of Kellar (US 20180213296 A1, hereafter referred to as Kellar).

Regarding claim 1, Nood teaches a method for the remote management of a device connected to a local area network (Nood [0003] discloses remote device management of a device connected to a LAN), said local area network being connected to an internet network by means of a residential gateway, referred to as a gateway (Nood [0024] teaches a home gateway), the method comprising: intercepting a first request coming from the device comprising an address of a first server for which the first request is intended (Nood [0005, 0035] discloses a configuration request from a manageable electronic device, wherein the request is addressed to a pre-configured address of a configuration server [0005, 0007]), the purpose of the first request being to obtain an address of a second server with which the device must be connected (Nood [0038] discloses the request is to obtain an address when the manageable device can obtain configuration information); 
analysing said first request in order to obtain at least one identifier of the device (Nood [0006] discloses determining an identification of the manageable device from the request. Additionally, Nood [0052] teaches the configuration request comprises an address of the device as well as other additional information including type or function of the device [0052, 0059]) which identifies the device by extracting the identifier of the device from the first request (Nood [0057-0059, 0078] teaches comparing and resolving information retrieved from the configuration request such that configuration requests directed to specific vendors [0008], device types [0092-0093] are identified and handled); and 
determining a processing operation to be applied to said first request, from among a plurality of processing operations (Nood [0065, 0068] discloses determining whether to redirect to an auto configuration server, analyze load and select an auto configuration server [0064] or return an error [0057]), in response to a comparison of the obtained identifier of the device with configuration information (Nood [0057] discloses comparison of the received address of the device. [0059, 0064-0065] discloses resolving information retrieved from the configuration request), obtained from an operator (Nood [0013, 0063, 0099] discloses preferences of the operator and provider to which the device transmitting the configuration request relates), representing a set of devices in order to determine whether the device identified by the identifier belongs to the set of devices represen5ted by said configuration information (Nood [0006] discloses identification of a device by comparing a received configuration request with information stored in a database [0049], wherein information included in the configuration request is used to determine whether the device belongs to devices to be serviced by specific configuration information [0078] such that when the device is identified as belonging to a set of devices corresponding to particular configuration information the configuration request can be handled [0087, 0089] and when the device is identified as not belonging to particular configuration information the request is denied [0093, 0096]), the plurality of processing options comprising redirection (Nood [0065, 0068]) when the device is determined to belong to said set of devices (Nood [0087, 0089] determining the information resolved in a configuration request are capable of being handled by a particular server wherein the servers are dedicated to a certain type of device [0004]), executing responding to the first request without contributing the first server (Nood [0065, 0068] discloses redirecting the configuration request addressed to a first address to a specific type of configuration server based on information contained in the request and operator and provider preference and configuration information).
However, Nood does not explicitly teach the method comprising, when it is executed by the gateway.
Kellar, in an analogous art, teaches the method comprising, when it is executed by the gateway (Kellar [0060] discloses processing logic executed at a network gateway device, wherein the network gateway device is in a home networking environment [0022]) comprising, intercepting requests (Kellar [0060] teaches receiving downstream client devices), analyzing the request (Kellar [0060] discloses identifying content of a request), determining a processing operation to be applied (Kellar [0060] discloses redirecting a request or forwarding a request towards a CDN [Fig 1]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nood in view of Kellar in order to configure the method, as taught by Nood, to be executed by the residential gateway, as taught by Kellar.
One of ordinary skill in the art to reduce the response time to service configuration requests and reduce the amount of bandwidth resource consumed transmitting requests to the address in the initial request (Kellar [0025] discloses prevent unnecessary use of separate connections with an upstream device upon receipt of request from connected downstream clients).

Regarding claim 2, Nood-Kellar teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Kellar teaches the method wherein the plurality of processing operations comprise two types of redirection, a local redirection and a remote redirection, in the local redirection the gateway has knowledge -3-New U.S. Patent Application of the address of the second server and generates its response using this address (Nood [0067, 0068] teaches including the address of the selected auto-configuration server and redirection instructions in the configuration response), in the remote redirection the gateway generates a second request containing the information contained in the first request, transmits the second request to a third server different from the first server, receives a response containing the address of the second server from the third server and generates its response using this address (Nood [0096] discloses detecting an auto-configuration server indirectly via query response with an auto-configuration server manager in a network of a different operator, wherein the address of the selected auto-configuration server and redirection instructions are included in the configuration response).  

Regarding claim 3, Nood-Kellar teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Kellar teaches the method wherein the plurality of processing operations further comprise a processing operation, called default processing, to be applied when the device does not belong to said set of devices (Nood [0057] teaches a processing operation when the device does not belong to the set of devices for allowing access to auto-configuration), the default processing comprising generating a third request from the information contained in the first request, transmitting the third request to the first server, and then supplying to said device a response to said first request containing an address of a fourth server supplied by the first server so that the device can connect with the fourth server, or comprising transmitting a response to the device indicating that the first request cannot be dealt with (Nood [0057] teaches transmitting a message indicated the configuration request cannot be executed).  

Regarding claim 4, Nood-Kellar teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Kellar teaches the method wherein the first request is a request to update software of the device (Nood [0029] discloses amending a configuration or updating settings of an electronic device), a redirection or a default processing being applied after verification that the gateway is able to manage update requests emanating from said device (Nood [0057] discloses default processing, or redirection [0067-0068] upon determination whether auto-configuration is possible [0093, 0096]), the plurality of processing operations comprising transmitting a response to the device indicating that the request cannot be dealt with when the gateway is not able to process update requests emanating from said device (Nood [0057, 0093, 0096]).

Regarding claim 5, Nood-Kellar teaches the limitations of claim 4, as rejected above.
Additionally, Nood-Kellar teaches the method wherein when the gateway is able to manage update requests emanating from said device, the gateway checks, using information that was previously supplied to it by the operator, that an update of the software is available (Nood [0060, 0013] discloses selecting an auto-configuration server based on configuration and preference information supplied by the operator or service provider [0063]), performs a redirection when an update is available (Nood [0067-0068]) or transmits a response to the device indicating that no update is available.  

Regarding claim 7, Nood teaches a device included in a residential gateway referred to a gateway, interconnecting a local network to an internet network (Nood [0024]. Likewise, Kellar [0060, 0022]).
The additional limitations of claim 6 do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 7 is rejected for the same reasons set forth above regarding claim 1.

Regarding claims 8 and 10, they do not teach or further limit over the limitations presented above with respect to claim 1. 
Therefore, claims 8 and 10 are rejected for the same reasons set forth above regarding claim 1.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Herrera Van Der Nood et al (US 20130013752 A1, hereafter referred to as Nood) in view of Kellar (US 20180213296 A1, hereafter referred to as Kellar) as applied above regarding claim 1, further in view of Conan et al (US 20170208418 A1, hereafter referred to as Conan).

Regarding claim 6, Nood-Kellar teaches the limitations of claim 1, as rejected above.
However, Nood-Kellar does not explicitly teach the method wherein the device is a device implementing the DECT CAT iq data standard and communicating with the gateway in accordance with this standard.
Conan, in an analogous art, teaches the method wherein the device is a device implementing the DECT CAT iq data standard (Conan [0029] teaches the device communicates via the DECT standard) and communicating with the gateway in accordance with this standard (Conan [0069] discloses communication is set up by the DECT protocol).
It would have been obvious for a person having ordinary skill in the art, before the effective fling date of the claimed invention to modify Nood-Kellar in view of Conan in order to configure the device, as taught by Nood-Conan, to implement the DECT CAT iq data standard and communicating with the gateway in accordance with this standard, as taught by Conan.
One of ordinary skill in the art would have been motivated in order to permit communication amongst devices which do not have WiFi functionality and minimize energy consumption during exchanges (Conan [0029]).

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“There is no teaching in Nood of "determining a processing operation to be applied to said first request, from among a plurality of processing operations, in response to a comparison of the obtained identifier of the device with configuration information, obtained from an operator, representing a set of devices in order to determine whether the device identified by the identifier belongs to the set of devices represented by said configuration information, the plurality of processing operations comprising redirection, when the device is determined to belong to said set of devices, executing responding to the first request without contributing the first server" as provided by claim 1.” Remarks pg 7
In response the examiner respectfully disagrees. Based upon broadest reasonable interpretation, in view of applicant’s specification, the examiner understands the claimed features “in response to a comparison of the obtained identifier of the device with configuration information representing a set of devices to determine whether the device identified by the identifier belongs to the set of devices represented, wherein the device is determined to belong to said set of devices” to indicate comparing a received identifier, of a device, with configuration information representing a set of devices to determine whether the device  belongs to the set of devices.
Nood teaches comparing a received identifier, of a device (Nood [0006] teaches determining an identification of a electronic device by comparing the configuration request with information for identification of manageable electronic devices (configuration information) stored in a database, wherein the comparison includes an address of the device [0057] or function of the device [0052] and other information contained in the request [0059]), with configuration information representing a set of devices (Nood [0057] discloses address range configuration information, selection code [0064], service type [0065] and configuration request information [0059] used to resolve information in the configuration request to select a configuration server [0067, 0060]) to determine whether the device  belongs to the set of devices (Nood [0087, 0089, 0091, 0093, and 0095-0096] discloses determining, based on a received configuration request, whether the device associated with the request as configuration informaiotn that matches the configuration information associated with auto configuration servers, wherein the auto congfiguration servers serve devices belonging to a particular set of preconfigured devices (Nood [0004, 0035, 0092]).

Regarding claim 1, applicant argues:
“However, none of these sections teaches that the operation to be applied to the configuration request is determined according to (1) an identifier of the device sending the first request (in response to a comparison of the obtained identifier of the device with configuration information), and (2) configuration information obtained from an operator, where the configuration information includes information representing a set of devices.” Remarks pg 7
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Nood teaches determining an operation (Nood [0057] discloses providing an error or redirection [0068]) to be applied to a configuration request (Nood [0055] discloses a device needing initialization or updating transmitting a configuration request) according to information of the device sending the request (Nood [0057] discloses comparing the received address of the device to configuration information contained in a database. Additionally, Nood [0064] discloses analysis of a selection code, device service [0065] and device type and function [0052] information contained in a configuration request wherein the information contained in the request is resolved against information in a configuration db [0057, 0059] to identify configuration servers suitable for handling the request, wherein the configuration servers are device, service or vendor type specific [0004] such that only servers capable of handing the configuration request “based on the identification of the manageable electronic device” from the configuration request [0006] are identified) and information obtained from an operator (Nood [0063] discloses preference information of providers and network operators and valid addresses [0057] configured in databases for selection of configuration servers, wherein information of providers of the provisioning systems including device and service identifiers are used to drive selection [0030, 0045] and the configuration data, of which the configuration servers rely and the databases are built, is provided by particular provisioning systems [Fig 2-Px]).

Regarding claim 1, applicant argues:
“Indeed, in Nood, there is no use of the identifier of requesting device in order to determine what operation is to be applied to the request.” Remarks pg 7
In response the examiner respectfully disagrees. Nood explicitly teaches the use of identifiers included in a configuration request as a means to resolve a configuration associated with a requesting device (Nood [0057] discloses comparison of an address, selection code [0064] service type [0065] and device type and function [0052]), of the device, contained in the configuration request to determine to deny [0057, 0093, 0096] or redirect [0068]).

Regarding claim 1, applicant argues:	
“Moreover, there is no teaching in Nood that the operation to be applied to the request is based on the information representing a set of devices, much less both the requesting device identifier and the information representing a set of devices.” Remarks pg 7
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Nood [0049] teaches selecting (operation) an configuration server, or denying (operation) [0057] a request based on information in databases (configuration information) associated with a plurality of configuration servers corresponding to serviceable device types and functions [0043], such that information in the request [0059, 0064, 0065] is used to resolve the request to a particular server based on the specifics included in the request [0008, 0076-0078]). 

Regarding claim 1, applicant argues:
“Next, there is no teaching in Nood of a processing operation (redirection) applied when the device belongs to said set of devices -- executing responding to the first request without contributing the first server. Indeed, the redirection does not get applied based on when the requesting device belongs to the set of devices identified by an operator. It appears this feature has been overlooked.” Remarks pg 8
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Nood [0067] teaches after selection of configuration server (wherein selection is based upon a suitable configuration server after resolving the specifics of a user request including device address, format and service types [0052, 0057-0060, 0064-0065]) redirecting the requesting device [0068], wherein the determination of a suitable server and redirection is based on the device belonging to the group serviceable by an assigned server [0090-0091]) such that redirection is applied when the device includes configuration request parameters matched or serviceable by a particular configuration server (Nood [0086, 0090, 0088]). 

Regarding claim 1, applicant argues:
“There is also no teaching in the cited art of each and every feature of claim 1. For example, claim 1 currently recites: "intercepting a first request coming from the device comprising an address of a first server for which the first request is intended, the purpose of the first request being to obtain an address of a second server with which the device must be connected." 
In rejecting this feature, the Examiner cited paragraphs [0005], [0007], and [0035] of Nood. However, these portions of Nood merely disclose that the manageable electronic device sends a configuration request that is received by an auto-configuration server management device. However, there is no teaching that the configuration request is meant to be sent to a server in order to obtain an address of another server. There is no teaching of any intercepting at all -- only receiving -- and the auto-configuration server management device is not a server but instead is the device that the configuration request is intended to be sent to. Thus, Nood does not teach or suggest "intercepting a first request coming from the device comprising an address of a first server for which the first request is intended, the purpose of the first request being to obtain an address of a second server with which the device must be connected."” Remarks pg 8
In response the examiner respectfully disagrees. The claim recites, in part, “intercepting a first request…” which based upon broadest reasonable interpretation indicates, obtaining or acquiring a message not directly or initially intended for the obtaining or acquiring party/entity. Nood teaches obtaining or acquiring a message not directly or initially intended for the obtaining or acquiring party/entity (Nood [0055] discloses broadcasting or transmitting to a generic address [0054] wherein the message is “pick[ed] out” [0055] or resolved [0054], such that an address intended for a particular broadcast recipient or generic address is instead processed and responded by an obtaining/acquiring party/entity.

Regarding claim 1, applicant argues:
“Furthermore, contrary to what is alleged, there is no device in Nood that intercepts a first request from the device comprising an address of the first server to which the first request is intended.” Remarks pg 8
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Nood [0055] teaches the configuration server manager picking out an address transmitted to a broadcast address to which the request is intended such that Nood provides the requesting device with a response to the request comprising the address of the second server so that the requesting device can obtain the second server address [0068-0069]. Additionally, Nood [0054] teaches a request comprising an address of a first server (deviceconfiguration.com) to which the first request is intended. 

Regarding claim 1, applicant argues:
“In other words, in Nood, the auto-configuration server management device redirects the request directly, but does not pass an address of a second server to the requesting device, i.e. the device that sent the first request comprising an address of a first server.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Nood [0068] teaches passing the address of a configuration server (second server) to the requesting device, wherein the requesting device sent the first request comprising an address of a first server [0054] or a broadcast address of a first server[0055]), such that upon receipt of the address of a second server the requesting device redirects the configuration request [0069]).

Regarding claim 1, applicant argues:
“On the other hand, in the cited art, the device does not know to which service provider (service provider) it must address. The auto-configuration server management device, knowing the identity of the requesting device, redirects the request to a predetermined service provider.” Remarks pg 9
In response the examiner respectfully disagrees. Nood teaches the device being preconfigured with information of a configuration server it must address (Nood [0053 and 0054] discloses and address for obtaining configuration information being preinstalled). However, as a result of said information changing, becoming outdated or merely requiring updating (Nood [0004, 0007]), the requesting device is updated or redirected [0068]).

Regarding claim 1, applicant argues:
“Neither Kellar nor Conan cure the above deficiencies of Nood.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to claim 1. Specifically, Nood, not Kellar or Conan, are relied upon to teach the traversed limitations of claim 1.

Regarding the prior art, applicant argues:
“Thus, in light of the above, there is no teaching or suggestion in the cited art of "intercepting a first request coming from the device comprising an address of a first server for which the first request is intended, the purpose of the first request being to obtain an address of a second server with which the device must be connected," "analysing said first request in 
order to obtain at least one identifier of the device which identifies the device by extracting the identifier of the device from the first request," "determining a processing operation to be applied to said first request, from among a plurality of processing operations, in response to a comparison of the obtained identifier of the device with configuration information, obtained from an operator, representing a set of devices in order to determine whether the device identified by the identifier belongs to the set of devices represented by said configuration information, the plurality of processing operations comprising redirection, when the device is determined to belong to said set of devices, executing responding to the first request without contributing the first server," and "when the processing operation to be applied is the redirection, supplying to said device a response to said first request containing the address of the second server so that the device can connect with the second server." 
Thus, the rejection of claim 1 is improper as there are several features of claim 1 not taught by the cited art.” Remarks pg 10 
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446